Mercure, J. (dissenting).
We would affirm County Court’s judgment and accordingly dissent. Admittedly, the circumstances of this case are tragic and reasonable minds could well disagree as to the appropriate sentence. However, "this court will not normally disturb a sentence imposed by a trial court in the exercise of its sound discretion unless there is an abuse of discretion” (People v Board, 97 AD2d 610; see, People v Simon, 180 AD2d 866; People v Hinkley, 178 AD2d 800, lv denied 79 NY2d 948; People v Owens, 172 AD2d 883, lv denied 78 NY2d 957). Here, "[County Court] was directly involved with all phases of this prosecution, thoroughly familiar with all the facts and circumstances * * * [and] delineated all the reasons for sentencing as it did” (People v Cruickshank, 105 AD2d 325, 337 [Kane, J., dissenting], affd sub nom. People v Dawn Maria C., 67 NY2d 625). In these circumstances, we are unable to find that County Court’s discretion was abused. Further, we perceive no justification for exercising our jurisdiction to modify the sentence in the interest of justice (see, CPL 470.15 [6] [b]; People v Whiting, 89 AD2d 694).
Casey, J., concurs. Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to time served and a five-year period of probation; matter remitted to the County Court of Montgomery County for further proceedings not inconsistent with this court’s decision; and, as so modified, affirmed.